IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


JAMES M. MCMASTER AND MARY                : No. 351 MAL 2017
ELLEN MCMASTER, H/W,                      :
                                          :
                  Petitioners             : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
                                          :
           v.                             :
                                          :
                                          :
THE TOWNSHIP OF BENSALEM,                 :
                                          :
                  Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 3rd day of October, 2017, the Petition for Allowance of Appeal is

DENIED.